DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 2/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-19 are pending.
Claims 1, 7-14, and 17-19 are currently amended.
 
Claim Interpretation
For clarity of the record, the Examiner notes that Applicant has explicitly stated on record (Remarks filed 2/14/2022, pg. 16) a number of interpretations for various claimed elements that had invoked an interpretation under section 112(f). These elements are still regarded as invoking an interpretation under section 112(f), but have been given the interpretation as explicitly stated by the Applicant (see following).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see immediately below).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
In claim 1, the “processing liquid adjuster” is interpreted to mean a liquid supply tank (see Abstract and Fig. 1).
Additionally, the first and second “valve mechanisms” are interpreted to mean the mechanical components of a valve (see Abstract and Fig. 2A).

In claim 4, the third and fourth “valve mechanisms” are interpreted to mean the mechanical components of a valve (see par. [0035] of the published application ‘651).

In claim 6, the third and fourth “valve mechanisms” are interpreted to mean the mechanical components of a valve (see par. [0035] of the published application ‘651).

In claim 8, the “first evaluation section” and the “first valve controller” are interpreted as portions of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 9, the “second evaluation section” and the “second valve controller” are interpreted as portions of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 10, the third “valve mechanism” is interpreted to mean the mechanical components of a valve (see par. [0035] of the published application ‘651).
Further, the “first correction liquid valve controller” and the “first correction processor” are interpreted as portions of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 11, the fourth “valve mechanism” is interpreted to mean the mechanical components of a valve (see par. [0035] of the published application ‘651).
Further, the “second correction liquid valve controller” and the “second correction processor” are interpreted as portions of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 12, the “first valve restoration controller” is interpreted as a portion of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 13, the “second valve restoration controller” is interpreted as a portion of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 14, the “processing liquid supply mechanism” is interpreted as a nozzle (see par. [0024] and Fig. 1, #111)
Additionally, the “processing liquid adjuster” is interpreted to mean a liquid supply tank (see Abstract and Fig. 1).

In claim 18, the “first evaluation section” and the “first valve controller” are interpreted as portions of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

In claim 19, the “second evaluation section” and the “second valve controller” are interpreted as portions of the software contained within the control unit, as stated by Applicant (Remarks filed 2/14/2022, pg. 16).

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 3 and 15, the limitation reading “measure the concentration of the processing liquid based on different measurement principles”, the Examiner notes par. [0041] of the instant Specification describes “measurement principles” as different types of concentration sensors, for example: electrical conductivity sensor, optical laser detector, ultrasonic detector, or infrared detector. The Examiner notes this disclosure does not limit the scope of the claim, but is merely being identified to help explain the Examiner’s interpretation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dougherty (US Patent 5,924,794) in view of Sato (US Pub. 2016/0271657).
Regarding claim 1, O’Dougherty teaches a processing liquid generator (Col. 5, Line 3 and Fig. 1, chemical blending system #10) that generates processing liquid (C8, L34-35 and Fig. 1: delivers blended chemical to point of use via line #126) having undergone concentration adjustment based on a concentration measured with a concentration meter (C3, L60-C4, L4), the generator comprising: 
a processing liquid adjuster (C5, L7 and Fig. 1, mixing/storage tank #12) configured to adjust the concentration of the processing liquid (C5, L13-21: participates in mixing various chemicals with varying concentrations); 
a first processing liquid path (see annotated Fig. 1 below) through which the processing liquid flows to the processing liquid adjuster (flows back to tank #12); 

    PNG
    media_image1.png
    557
    755
    media_image1.png
    Greyscale

a second processing liquid path (see below) through which the processing liquid flows to the processing liquid adjuster (flows back to tank #12); 

    PNG
    media_image2.png
    557
    755
    media_image2.png
    Greyscale

a first concentration meter (C5, L27 and Fig. 1, concentration measuring sensor #34A) that is provided in the first processing liquid path (see in relation to the first annotated Fig. 1 above) and is configured to measure the concentration of the processing liquid flowing through the first processing liquid path (C5, L24-27), the measured concentration being a concentration of a component involved in the concentration adjustment in the processing liquid adjuster (see Fig. 1, measures solution flowing from tank #12); 
a second concentration meter (C5, L27 and Fig. 1, concentration measuring sensor #34B) that is provided in the second processing liquid path (see in relation to the second annotated Fig. 1 above) and is configured to measure the concentration of the processing liquid flowing through the second processing liquid path (C5, L24-27), the measured concentration being a concentration of the component that is involved in the concentration adjustment in the processing liquid adjuster (see Fig. 1, measures solution flowing from tank #12) and should be measured with the first concentration meter in terms of concentration (C5, L24: concentration of the blended chemicals); 2U.S. Patent Application Serial No.: 15/661,480 
wherein the first processing liquid path includes a first part (see below) which is provided with the first concentration meter (C5, L27 and Fig. 1, concentration measuring sensor #34A) and is not included in the second processing liquid path (see as above, no portion of the first part is present in the second path), and the second processing liquid path includes a second part (see below) which is provided with the second concentration member (C5, L27 and Fig. 1, concentration measuring sensor #34B) and is not included in the first processing liquid path (see as above, no portion of the second part is present in the first path), and

    PNG
    media_image3.png
    303
    366
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    273
    366
    media_image4.png
    Greyscale


O’Dougherty does not teach a first valve mechanism that is provided in the first processing liquid path and is switched between an open state in which flow of the processing liquid is allowed in the first processing liquid path and a closed state in which the flow of the processing liquid is stopped in the first processing liquid path; a second valve mechanism that is provided in the second processing liquid path and is switched between an open state in which flow of the processing liquid is allowed in the second processing liquid path and a closed state in which the flow of the processing liquid is stopped in the second processing liquid path, wherein the first valve mechanism includes two valves which are provided in the first part so as to sandwich the first concentration meter at an upstream side and at a downstream side in a flow direction of the processing liquid, and the second valve mechanism includes two valves which are provided in the second part so as to sandwich the second concentration meter at an upstream side and at a downstream side in a flow direction of the processing liquid.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
O’Dougherty and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

To clarify the record, the claim limitations: “that generates processing liquid having undergone concentration adjustment based on a concentration measured with a concentration meter”, “configured to adjust the concentration of the processing liquid”, “through which the processing liquid flows to the processing liquid adjuster”, “through which the processing liquid flows to the processing liquid adjuster”, “configured to measure the concentration of the processing liquid flowing through the first processing liquid path, the measured concentration being a concentration of a component involved in the concentration adjustment in the processing liquid adjuster”, “configured to measure the concentration of the processing liquid flowing through the second processing liquid path, the measured concentration being a concentration of the component that is involved in the concentration adjustment in the processing liquid adjuster and should be measured with the first concentration meter in terms of concentration”, 2U.S. Patent Application Serial No.: 15/661,480“is switched between an open state in which flow of the processing liquid is allowed in the first processing liquid path and a closed state in which the flow of the processing liquid is stopped in the first processing liquid path”, and “is switched between an open state in which flow of the processing liquid is allowed in the second processing liquid path and a close state in which the flow of the processing liquid is stopped in the second processing liquid path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
	The modified O’Dougherty apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, O’Dougherty teaches wherein the first processing liquid path includes a first circulation liquid path (see annotated Fig. 1 below) through which the processing liquid returns from the processing liquid adjuster via the first concentration meter to the processing liquid adjuster (Fig. 1, from #34A to #12), and 

    PNG
    media_image5.png
    546
    754
    media_image5.png
    Greyscale

the second processing liquid path includes a second circulation liquid path (see annotated Fig. 1 below) through which the processing liquid returns from the processing liquid adjuster via the second concentration meter to the processing liquid adjuster (Fig. 1, from #34B to #12).

    PNG
    media_image6.png
    546
    754
    media_image6.png
    Greyscale

To clarify the record, the claim limitations “through which the processing liquid returns from the processing liquid adjuster via the first concentration meter to the processing liquid adjuster” and “through which the processing liquid returns from the processing liquid adjuster via the second concentration meter to the processing liquid adjuster” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The O’Dougherty apparatus teaches the intended uses, as set forth above.

Regarding claims 4-6, O’Dougherty teaches a first correction liquid path (see annotated Fig. 1 below) through which correction liquid having a known concentration (C5, L19: a source of concentrated chemical in #28A) flows to the first concentration meter (reference the first processing liquid path as in claim 1, flows through valve #134 to tank #12 and back to sensor #34A); 

    PNG
    media_image7.png
    570
    766
    media_image7.png
    Greyscale

a second correction liquid path (see annotated Fig. 1 below) through which correction liquid having a known concentration (C5, L19: a source of concentrated chemical in #28B) flows to the second concentration meter (reference the first processing liquid path as in claim 1, flows through valve #134 to tank #12 and back to sensor #34A); 

    PNG
    media_image8.png
    570
    766
    media_image8.png
    Greyscale

a third valve mechanism (C5, L66 and Fig. 1, valve #50A positioned on first correction path) configured to open and to close the first correction liquid path (C5, L65: on/off solenoid valve would be capable of opening/closing); and 
a fourth valve mechanism (C5, L66 and Fig. 1, valve #50B positioned on first correction path) configured to open and to close the second correction liquid path (C5, L65: on/off solenoid valve would be capable of opening/closing).

To clarify the record, the claim limitations “through which correction liquid having a known concentration flows to the first concentration meter, through which correction liquid having a known concentration flows to the second concentration meter, configured to open and to close the first correction liquid path, and configured to open and to close the second correction liquid path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The O’Dougherty apparatus teaches the intended uses, as set forth above.

Regarding claim 7, O’Dougherty teaches a control unit (C7, L30 and Fig. 2, microprocessor #42) configured to control actions of valve mechanisms (C8, L15-16: microprocessor #24 controls the operation of the entire system) based on a first measured concentration obtained from the first concentration meter and a second measured concentration obtained from the second concentration meter (C8, L7-24: microprocessor monitors concentration, and operates blending system if deviation occurs).

O’Dougherty does not teach first and second valve mechanisms.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
O’Dougherty and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Regarding claim 8, O’Dougherty teaches wherein the control unit includes:
a first evaluation section (C7, L29-C8, L24: method detailing the evaluation procedure of each sensor #34 via analyzers #45 and microprocessor #42) configured to evaluate that the first concentration meter is not normally (C8, L7-10: microprocessor #42 monitors the operator of the sensors) operating when an amount of change per unit time in the concentration5U.S. Patent Application Serial No.: 15/661,480 Amendment Accompanying RCE filed February 12, 2021Reply to Office Action dated October 14, 2020measured with the first concentration meter exceeds a set value (C8, L7-8: first sensor values compared to second sensor values), which is set in advance (C9, L42-44: memory #44 contains a number of setpoints and process control values), and an amount of change per unit time in the concentration measured with the second concentration meter does not exceed the set value (C8, L7-24: first and second measurement values are compared), and 
a first valve controller (C7, L30 and Fig. 2, portion of microprocessor #42 that controls the valves) configured to control a valve mechanism in such a way that the first processing liquid path is closed when the first evaluation section has evaluated that the first concentration meter is not normally operating (C8, L15-16: microprocessor #24 controls the operation of the entire system; C8, L16-20: microprocessor will stop operation of blending system if a fault is detected).

O’Dougherty does not teach the first valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
O’Dougherty and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Regarding claim 9, O’Dougherty teaches wherein the control unit includes 
a second evaluation section (C7, L29-C8, L24: method detailing the evaluation procedure of each sensor #34 via analyzers #45 and microprocessor #42) configured to evaluate that the second concentration meter is not normally operating (C8, L7-10: microprocessor #42 monitors the operator of the sensors) when an amount of change per unit time in the concentration measured with the second concentration meter exceeds a set value (C8, L7-8: first sensor values compared to second sensor values), which is set in advance (C9, L42-44: memory #44 contains a number of setpoints and process control values), and an amount of change per unit time in the concentration measured with the first concentration meter does not exceed the set value (C8, L7-24: first and second measurement values are compared), and 
a second valve controller (C7, L30 and Fig. 2, portion of microprocessor #42 that controls the valves) configured to control a valve mechanism in such a way that the second processing liquid path is closed when the second evaluation section has evaluated that the second concentration meter is not normally operating (C8, L15-16: microprocessor #24 controls the operation of the entire system; C8, L16-20: microprocessor will stop operation of blending system if a fault is detected).

O’Dougherty does not teach a second valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
O’Dougherty and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Regarding claim 10, O’Dougherty teaches a first correction liquid path (see annotated Fig. 1 below) through which correction liquid having a known concentration (C5, L19: a source of concentrated chemical in #28A) flows to the first concentration meter (reference the first processing liquid path as in claim 1, flows through valve #134 to tank #12 and back to sensor #34A); 6U.S. Patent Application Serial No.: 15/661,480Amendment Accompanying RCE filed February 12, 2021Reply to Office Action dated October 14, 2020

    PNG
    media_image7.png
    570
    766
    media_image7.png
    Greyscale

a third valve mechanism (C5, L66 and Fig. 1, valve #50A positioned on first correction path) configured to open and to close the first correction liquid path (C5, L65: on/off solenoid valve would be capable of opening/closing); 
wherein the control unit comprises:
a first correction liquid valve controller (C7, L30 and Fig. 2, portion of microprocessor #42 that controls the valve mechanisms; C8, L15-16: microprocessor #24 controls the operation of the entire system) configured to control the third valve mechanism in such a way that the first correction liquid path is open when the first evaluation section has evaluated that the first concentration meter is not normally operating (C8, L16-20: microprocessor will stop operation of blending system if a fault is detected); and 
a first correction processor (C7, L30 and Fig. 2, portion of microprocessor #42 that controls the analyzers #45A and 45B; C8, L15-16: microprocessor #24 controls the operation of the entire system) configured to generate information on correspondence between the known concentration of each of a plurality of correction liquids having different concentrations as these liquids are successively switched to flow through the first correction liquid path and a measurement signal value output from the first concentration meter when each of the plurality of correction liquids flows through the first concentration meter (C7, L29-50: microprocessor #42 obtains data from sensors #34 and analyzers #45 based upon concentration values) and to update a correspondence table indicating correspondence between the measurement signal value and the concentration in relation to the first concentration meter based on the information, the correspondence table being used to obtain the concentration from the measurement signal value output from the first concentration meter (C7, L51-C8, L6: analyzers #45 contain stored conductivity-concentration data in lookup tables, which are used to generate compensated values).

To clarify the record, the claim limitations “through which correction liquid having a known concentration flows to the first concentration meter” and “configured to open and to close the first correction liquid path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The O’Dougherty apparatus teaches the intended uses, as set forth above.

Regarding claim 11, O’Dougherty teaches a second correction liquid path through which correction liquid having a known concentration flows to the second concentration meter;Reply to Office Action dated October 14, 2020 and

    PNG
    media_image8.png
    570
    766
    media_image8.png
    Greyscale

a fourth valve mechanism (C5, L66 and Fig. 1, valve #50B positioned on first correction path) configured to open and to close the second correction liquid path (C5, L65: on/off solenoid valve would be capable of opening/closing), 
wherein the control unit comprises:
a second correction liquid valve controller (C7, L30 and Fig. 2, portion of microprocessor #42 that controls the valve mechanisms; C8, L15-16: microprocessor #24 controls the operation of the entire system) configured to control the fourth valve mechanism in such a way that the second correction liquid path is open when the second evaluation section has evaluated that the second concentration meter is not normally operating (C8, L16-20: microprocessor will stop operation of blending system if a fault is detected); and 
a second correction processor (C7, L30 and Fig. 2, portion of microprocessor #42 that controls the analyzers #45A and 45B; C8, L15-16: microprocessor #24 controls the operation of the entire system) configured to generate information on correspondence between the known concentration of each of a plurality correction liquids having different concentrations as those liquids are successively switched to flow  through the second correction liquid path and a measurement signal value output from the second concentration meter when each of the plurality of correction liquids flows through the second concentration meter (C7, L29-50: microprocessor #42 obtains data from sensors #34 and analyzers #45 based upon concentration values) and to update a correspondence table indicating correspondence between the measurement signal value and the concentration in relation to the second concentration meter based on the information, the correspondence table being used to obtain the concentration from the measurement signal value output from the second concentration meter (C7, L51-C8, L6: analyzers #45 contain stored conductivity-concentration data in lookup tables, which are used to generate compensated values).

To clarify the record, the claim limitations “through which correction liquid having a known concentration flows to the second concentration meter” and “configured to open and to close the second correction liquid path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The O’Dougherty apparatus teaches the intended uses, as set forth above.

Regarding claim 12, O’Dougherty teaches wherein the control unit comprises: a first valve restoration controller (C7, L30 and Fig. 2, portion of microprocessor #42 that controls valves #122 and #134; C8, L15-16: microprocessor #24 controls the operation of the entire system) configured to control a valve mechanism so as to restore the first processing liquid path to be open after the first correction processor has updated the correspondence table in relation to the first concentration meter (C8, L13-20: microprocessor constantly monitors concentration values and will shut down in the event of a fault, thus the valves will be necessarily be open when there is no fault).

O’Dougherty does not teach a first valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
O’Dougherty and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Regarding claim 13, O’Dougherty teaches wherein the control unit comprises a second valve restoration controller (C7, L30 and Fig. 2, portion of microprocessor #42 that controls valves #122 and #134; C8, L15-16: microprocessor #24 controls the operation of the entire system) configured to control a valve mechanism so as to restore the second processing liquid path to be opened after the second correction processor has updated the correspondence table in relation to the second concentration meter (C8, L13-20: microprocessor constantly monitors concentration values and will shut down in the event of a fault, thus the valves will be necessarily be open when there is no fault).

O’Dougherty does not teach a second valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
O’Dougherty and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Dougherty (US Patent 5,924,794) and Sato (US Pub. 2016/0271657), as applied to claims 1-2 and 4-13 above, and further in view of Fanjat (US Pub. 2013/0028043).
The limitations of claims 1-2 and 4-13 are set forth above.
Regarding claim 3, modified O’Dougherty does not teach wherein the first concentration meter and the second concentration meter measure the concentration of the processing liquid based on different measurement principles.
However, Fanjat teaches wherein a first concentration meter and a second concentration meter measure the concentration of a processing liquid based on different measurement principles (Fanjat – [0054] and Fig. 4A: chemical monitors #4061-N can be electrode-less conductivity probes and/or refraction index detectors including AC toroidal coil sensors and acoustic signature sensors).
O’Dougherty and Fanjat both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a plurality of different types of concentration meters in the O’Dougherty apparatus since Fanjat teaches that such sensors are commonly employed in the art (Fanjat – [0054]) and selected for suitability based upon one or more chemical compounds of interest (Fanjat – [0073]).

Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Pub. 2003/0066797) in view of O’Dougherty (US Patent 5,924,794) and Sato (US Pub. 2016/0271657).
Regarding claim 14, Sasaki teaches a substrate processing apparatus ([0059] and Fig. 2, removal processing unit SR) comprising: 
a table ([0062] and Fig. 2, chuck #67) configured to hold a substrate (see Fig. 2, holding substrate W); 
a drive mechanism ([0062] and Fig. 2, motor #66) configured to rotate the table ([0062]: motor #66 rotates chuck #67 about a vertical axis); and 
a processing liquid supply mechanism ([0066] and Fig. 2, removal liquid nozzle #75) configured to supply a processing liquid onto a surface of the substrate that rotates along with the table ([0066]: dispenses removal liquid).

Sasaki does not teach a processing liquid generator configured to generate processing liquid having undergone concentration adjustment based on a concentration measured with a concentration meter, nor wherein the processing liquid supply mechanism is configured to supply the processing liquid generated by the processing liquid generator, nor [the remainder of the limitations regarding the processing liquid generator] (omitted for brevity).
However, O’Dougherty teaches a processing liquid generator (O’Dougherty - Col. 5, Line 3 and Fig. 1, chemical blending system #10) configured to generate processing liquid (O’Dougherty - C8, L34-35 and Fig. 1: delivers blended chemical to point of use via line #126) having undergone concentration adjustment based on a concentration measured with a concentration meter (O’Dougherty - C3, L60-C4, L4);  
wherein the processing liquid generator includes 
a processing liquid adjuster (O’Dougherty - C5, L7 and Fig. 1, mixing/storage tank #12) configured to adjust the concentration of the processing liquid (O’Dougherty - C5, L13-21: participates in mixing various chemicals with varying concentrations), 
a first processing liquid path (see annotated Fig. 1 below) through which the processing liquid flows to the processing liquid adjuster (flows back to tank #12),9U.S. Patent Application Serial No.: 15/661,480Amendment Accompanying RCE filed February 12, 2021 

    PNG
    media_image1.png
    557
    755
    media_image1.png
    Greyscale

Reply to Office Action dated October 14, 2020a second processing liquid path (see below) through which the processing liquid flows to the processing liquid adjuster (flows back to tank #12), 

    PNG
    media_image2.png
    557
    755
    media_image2.png
    Greyscale

a first concentration meter (O’Dougherty - C5, L27 and Fig. 1, concentration measuring sensor #34A) that is provided in the first processing liquid path (see in relation to the first annotated Fig. 1 above) and is configured to measure the concentration of the processing liquid flowing through the first processing liquid path (O’Dougherty - C5, L24-27), the measured concentration being a concentration of a component involved in the concentration adjustment in the processing liquid adjuster (see Fig. 1, measures solution flowing from tank #12), 
a second concentration meter (O’Dougherty - C5, L27 and Fig. 1, concentration measuring sensor #34B) that is provided in the second processing liquid path (see in relation to the second annotated Fig. 1 above) and is configured to measure the concentration of the processing liquid flowing through the second processing liquid path (O’Dougherty - C5, L24-27), the measured concentration being a concentration of the component that is involved in the concentration adjustment in the processing liquid adjuster (see Fig. 1, measures solution flowing from tank #12) and should be measured with the first concentration meter in terms of concentration (O’Dougherty - C5, L24: concentration of the blended chemicals), 
Sasaki and O’Dougherty both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to include the processing liquid generator of O’Dougherty with the Sasaki apparatus in order to provide a system for quickly and accurately blending chemicals to a desired concentration (O’Dougherty – C3, L60-62) for delivery to its point of use (O’Dougherty – C8, L34-35).

Modified Sasaki does not teach a first valve mechanism that is provided in the first processing liquid path and is switched between an open state in which flow of the processing liquid is allowed in the first processing liquid path and a closed state in which the flow of the processing liquid is stopped in the first processing liquid path; a second valve mechanism that is provided in the second processing liquid path and is switched between an open state in which flow of the processing liquid is allowed in the second processing liquid path and a closed state in which the flow of the processing liquid is stopped in the second processing liquid path, wherein the first valve mechanism includes two valves which are provided in the first part so as to sandwich the first concentration meter at an upstream side and at a downstream side in a flow direction of the processing liquid, and the second valve mechanism includes two valves which are provided in the second part so as to sandwich the second concentration meter at an upstream side and at a downstream side in a flow direction of the processing liquid.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
Modified Sasaki and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of O’Dougherty to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

To clarify the record, the claim limitations: “configured to generate processing liquid having undergone concentration adjustment based on a concentration measured with a concentration meter”, “configured to hold a substrate”, “configured to rotate the table”, “configured to supply the processing liquid generated by the processing liquid generator onto a surface of the substrate that rotates along with the table”, “configured to adjust the concentration of the processing liquid”, “through which the processing liquid flows to the processing liquid adjuster”, “through which the processing liquid flows to the processing liquid adjuster”, “configured to measure the concentration of the processing liquid flowing through the first processing liquid path, the measured concentration being a concentration of a component involved in the concentration adjustment in the processing liquid adjuster”, “configured to measure the concentration of the processing liquid flowing through the second processing liquid path, the measured concentration being a concentration of the component that is involved in the concentration adjustment in the processing liquid adjuster and should be measured with the first concentration meter in terms of concentration”,2U.S. Patent Application Serial No.: 15/661,480 “is switched between an open state in which flow of the processing liquid is allowed in the first processing liquid path and a close state in which the flow of the processing liquid is stopped in the first processing liquid path”, and “is switched between an open state in which flow of the processing liquid is allowed in the second processing liquid path and a close state in which the flow of the processing liquid is stopped in the second processing liquid path” 
are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Sasaki apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 16, Sasaki does not teach the limitations of the claim.
However, O’Dougherty teaches a first correction liquid path (see annotated Fig. 1 below) through which correction liquid having a known concentration (C5, L19: a source of concentrated chemical in #28A) flows to the first concentration meter (reference the first processing liquid path as in claim 1, flows through valve #134 to tank #12 and back to sensor #34A); 

    PNG
    media_image7.png
    570
    766
    media_image7.png
    Greyscale

a second correction liquid path (see annotated Fig. 1 below) through which correction liquid having a known concentration (C5, L19: a source of concentrated chemical in #28B) flows to the second concentration meter (reference the first processing liquid path as in claim 1, flows through valve #134 to tank #12 and back to sensor #34A); 

    PNG
    media_image8.png
    570
    766
    media_image8.png
    Greyscale

a third valve mechanism (C5, L66 and Fig. 1, valve #50A positioned on first correction path) configured to open and to close the first correction liquid path (C5, L65: on/off solenoid valve would be capable of opening/closing); and 
a fourth valve mechanism (C5, L66 and Fig. 1, valve #50B positioned on first correction path) configured to open and to close the second correction liquid path (C5, L65: on/off solenoid valve would be capable of opening/closing).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to include the processing liquid generator of O’Dougherty with the Sasaki apparatus in order to provide a system for quickly and accurately blending chemicals to a desired concentration (O’Dougherty – C3, L60-62) for delivery to its point of use (O’Dougherty – C8, L34-35).

To clarify the record, the claim limitations “through which correction liquid having a known concentration flows to the first concentration meter”, “through which correction liquid having a known concentration flows to the second concentration meter”, “configured to open and to close the first correction liquid path”, and “configured to open and to close the second correction liquid path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Sasaki apparatus teaches the intended uses, as set forth above.

Regarding claim 17, Sasaki does not teach the limitations of the claim.
However, O’Dougherty teaches a control unit (O’Dougherty - C7, L30 and Fig. 2, microprocessor #42) configured to control actions of a valve mechanism (O’Dougherty - C8, L15-16: microprocessor #24 controls the operation of the entire system) based on a first measured concentration obtained from the first concentration meter and a second measured concentration obtained from the second concentration meter (O’Dougherty - C8, L7-24: microprocessor monitors concentration, and operates blending system if deviation occurs).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to include the processing liquid generator of O’Dougherty with the Sasaki apparatus in order to provide a system for quickly and accurately blending chemicals to a desired concentration (O’Dougherty – C3, L60-62) for delivery to its point of use (O’Dougherty – C8, L34-35).

Modified Sasaki does not teach a first valve mechanism and a second valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
Modified Sasaki and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of modified Sasaki (particularly, O’Dougherty) to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way). 

Regarding claim 18, Sasaki does not teach the limitations of the claim.
However, O’Dougherty teaches wherein the control unit includes a first evaluation section (O’Dougherty – C7, L29-C8, L24: method detailing the evaluation procedure of each sensor #34 via analyzers #45 and microprocessor #42) configured to evaluate that the first concentration meter is not normally operating (O’Dougherty – C8, L7-10: microprocessor #42 monitors the operator of the sensors) when an amount of change per unit time in the concentration measured with the first concentration meter exceeds a set value (O’Dougherty – C8, L7-8: first sensor values compared to second sensor values), which is set in advance (O’Dougherty – C9, L42-44: memory #44 contains a number of setpoints and process control values), and an amount of change per unit time in the concentration measured with the second concentration meter does not exceed the set value (O’Dougherty – C8, L7-24: first and second measurement values are compared), and 
a first valve controller (O’Dougherty – C7, L30 and Fig. 2, portion of microprocessor #42 that controls the valves) configured to control a valve mechanism in such a way that the first processing liquid path is closed when the first evaluation section has evaluated that the first concentration meter is not normally operating (O’Dougherty – C8, L15-16: microprocessor #24 controls the operation of the entire system; C8, L16-20: microprocessor will stop operation of blending system if a fault is detected).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to include the processing liquid generator of O’Dougherty with the Sasaki apparatus in order to provide a system for quickly and accurately blending chemicals to a desired concentration (O’Dougherty – C3, L60-62) for delivery to its point of use (O’Dougherty – C8, L34-35).

Modified Sasaki does not teach a first valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
Modified Sasaki and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of modified Sasaki (particularly, O’Dougherty) to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Regarding claim 19, Sasaki does not teach the limitations of the claim.
However O’Dougherty teaches wherein the control unit includes a second evaluation section (O’Dougherty – C7, L29-C8, L24: method detailing the evaluation procedure of each sensor #34 via analyzers #45 and microprocessor #42) configured to evaluate that the second concentration meter is not normally operating (O’Dougherty – C8, L7-10: microprocessor #42 monitors the operator of the sensors) when an amount of change per unit time in the concentration measured with the second concentration meter exceeds a set value (O’Dougherty – C8, L7-8: first sensor values compared to second sensor values), which is set in advance, and an amount of change per time in the concentration measured with the first concentration meter does not exceed the allowable set value (O’Dougherty – C9, L42-44: memory #44 contains a number of setpoints and process control values), and 
12U.S. Patent Application Serial No.: 15/661,480Amendment Accompanying RCE filed February 12, 2021Reply to Office Action dated October 14, 2020a second valve controller (O’Dougherty – C7, L30 and Fig. 2, portion of microprocessor #42 that controls the valves) configured to control a valve mechanism in such a way that the second processing liquid path is closed when the second evaluation section has evaluated that the second concentration meter is not normally operating (O’Dougherty – C8, L15-16: microprocessor #24 controls the operation of the entire system; C8, L16-20: microprocessor will stop operation of blending system if a fault is detected).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to include the processing liquid generator of O’Dougherty with the Sasaki apparatus in order to provide a system for quickly and accurately blending chemicals to a desired concentration (O’Dougherty – C3, L60-62) for delivery to its point of use (O’Dougherty – C8, L34-35).

Modified Sasaki does not teach a second valve mechanism.
However, Sato teaches a valve mechanism (Sato – [0061] and Fig. 2, valves #54/#56) that is provided in the processing liquid path (Sato – [0061] and Fig. 2, feeds to flow path #49 or #53) and is switched between an open state in which flow of the processing liquid is allowed in the processing liquid path and a closed state in which the flow of the processing liquid is stopped in the processing liquid path (Sato – [0061]: valves #54/#56 called “opening/closing valves”, thus would be capable of performing the step above); wherein the valve mechanism includes two valves (Sato – [0061] and Fig. 2, valves #54/#56) which are provided in a part (Sato – [0061] and Fig. 2, provided in the pipeline branched from #49 and feeding into #53) so as to sandwich a concentration meter (Sato – [0061] and Fig. 2, concentration sensor #55) at an upstream side (left side) and at a downstream side (right side) in a flow direction of the processing liquid (Sato – Fig. 2, if being fed into path #49).
Modified Sasaki and Sato both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify both of the first and second parts of modified Sasaki (particularly, O’Dougherty) to include the two valves upstream/downstream in order to allow for selective measurement/flow of the processing liquid through each of the sensing pathways (Sato – [0061] and [0069], via a controller configured to open/close the valves in a specific way).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Pub. 2003/0066797), O’Dougherty (US Patent 5,924,794), and Sato (US Pub. 2016/0271657), as applied to claims 14 and 16-19 above, and further in view of Fanjat (US Pub. 2013/0028043).
The limitations of claims 14 and 16-19 are set forth above.
Regarding claim 15, modified Sasaki does not teach wherein the first concentration meter and the second concentration meter measure the concentration of the processing liquid based on different measurement principles.
However, Fanjat teaches wherein a first concentration meter and a second concentration meter measure the concentration of a processing liquid based on different measurement principles (Fanjat – [0054] and Fig. 4A: chemical monitors #4061-N can be electrode-less conductivity probes and/or refraction index detectors including AC toroidal coil sensors and acoustic signature sensors).
Modified Sasaki and Fanjat both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a plurality of different types of concentration meters in the modified Sasaki apparatus since Fanjat teaches that such sensors are commonly employed in the art (Fanjat – [0054]) and selected for suitability based upon one or more chemical compounds of interest (Fanjat – [0073]).

Response to Arguments
The Applicant is thanked for the explicit statements on the record regarding the intended interpretation of: a first evaluation section, a second evaluation section, a first correction liquid valve controller, a second correction liquid valve controller, a first valve restoration controller, a second valve restoration controller, a first valve controller, and a second valve controller. While the elements still invoke an interpretation under section 112(f), the Examiner regards this admission as sufficient to overcome the section 112(a) and 112(b) rejections of the claims that recite these elements, thus the rejections have been withdrawn.

The Applicant is thanked for the amendments to claims 1, 8-9, 11, 14, and 18-19 to correct minor informalities, thus the objections to the above claims are withdrawn.

The Applicant is thanked for the amendments to claims 8-9 and 18-19 to correct indefinite claim language regarding the word “allowable”, thus the rejections of the above claims under section 112(b) are withdrawn.

Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see the newly cited Sato reference, as above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718